DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-11, 13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “determining, by the first conversational bot, that the second conversational bot executes a personal identifiable information scrubbing skill and a data encryption skill on data the second conversational bot receives; sending, from the first conversational bot to the second conversational bot only upon determining that the second conversational bot executes the personal identifiable information scrubbing skill and the data encryption skill on data the second conversational bot receives, a request for execution of the skill”.
Regarding claim 11, the prior art of record, alone or in combination, fails to teach at least “determine, by the second conversational bot, that the first conversational bot executes a personal identifiable information scrubbing skill and a data encryption skill on data the first conversational bot receives; and only execute, by the second conversational bot, the skill based on the determination that the first conversational bot executes the personal identifiable information scrubbing skill and the data encryption skill on data the first conversational bot receives.”
Regarding claim 16, the prior art of record, alone or in combination, fails to teach at least “determining, by the first conversational bot, that the second conversational bot executes a personal identifiable information scrubbing skill and a data encryption skill on data the second conversational bot receives; sending, from the first conversational bot to the second conversational bot only upon determining that the second conversational bot executes the personal identifiable information scrubbing skill and the data encryption skill on data the second conversational bot receives”.

At best, Vishnoi et al (US 20210082400) teaches in ¶52 The master bot then determines whether the task requested by the user in the utterance can be handled by the master bot itself, else the master bot selects an appropriate skill bot for handling the user request and routes the conversation to the selected skill bot; ¶53 master bot may have access to metadata that identifies the various available skill bots, and for each skill bot, the capabilities of the skill bot including the tasks that can be performed by the skill bot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669